         Case 1:21-cv-00182-N/A Document 5             Filed 04/21/21     Page 1 of 12




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE



NUCOR CORPORATION,
                                                  Before: Hon. ________
                         Plaintiff,
               v.                                 Court No. 21-00182

UNITED STATES,

                         Defendant.


                                         COMPLAINT

       Plaintiff Nucor Corporation (“Plaintiff” or “Nucor”), by and through its attorneys, alleges

and states as follows:

               ADMINISTRATIVE DETERMINATION TO BE REVIEWED

       1. Plaintiff brings this Complaint to contest portions of the U.S. Department of

Commerce’s (“Commerce”) final results of the 2018 administrative review of the countervailing

duty order on Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea.

The final results were issued on March 16, 2021 and were published in the Federal Register on

March 22, 2021. See Issues and Decision Memorandum accompanying Certain Carbon and

Alloy Steel Cut-to-Length Plate from the Republic of Korea, 86 Fed. Reg. 15,184 (Dep’t

Commerce Mar. 22, 2021) (final results and partial rescission of countervailing duty admin. rev.;

2018) (“Final Decision Memo”).

                                       JURISDICTION

       2. The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c), as this

action is commenced under Sections 516A(a)(2)(A)(i)(I) and (B)(iii) of the Tariff Act of 1930,

codified as amended at 19 U.S.C. § 1516a(a)(2)(A)(i)(I) and (B)(iii).
         Case 1:21-cv-00182-N/A Document 5              Filed 04/21/21     Page 2 of 12

Court No. 21-00182


                                          STANDING

       3. Plaintiff is a U.S. producer of carbon and alloy steel cut-to-length plate products, is an

interested party within the meaning of 19 U.S.C. § 1677(9)(C), and was a party to the

administrative review in connection with which this matter arises. Accordingly, Plaintiff has

standing to commence this action pursuant to 28 U.S.C. § 2631(c) and 19 U.S.C. § 1516a(d).

                                  TIMELINESS OF ACTION

       4. Plaintiff commenced this action by filing a Summons on April 21, 2021, within 30

days after the publication of the Final Results in the Federal Register. Summons (Apr. 21,

2021), ECF No. 1. Plaintiff is filing this Complaint simultaneously with the Summons. The

Summons and Complaint, therefore, are timely filed pursuant to 19 U.S.C. § 1516a(a)(2)(i)(I)

and pursuant to Rules 3(a)(2) and 6(a) of this Court.

                 HISTORY OF THE ADMINISTRATIVE PROCEEDING

       5. On April 4, 2017, Commerce published its final determination in the countervailing

duty investigation of Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of

Korea. Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea, 82 Fed.

Reg. 16,341 (Dep’t Commerce Apr. 4, 2017) (final affirm. countervailing duty deter. and final

negative critical circumstances deter.).      On May 25, 2017, Commerce published the

countervailing duty order in the Federal Register. Certain Carbon and Alloy Steel Cut-to-Length

Plate from the Republic of Korea, 82 Fed. Reg. 24,103 (Dep’t Commerce May 25, 2017)

(countervailing duty order).    Commerce initiated the administrative review subject to this

Complaint on July 15, 2019, covering the period of review (“POR”) of January 1, 2018 to

December 31, 2018. Initiation of Antidumping and Countervailing Duty Administrative Reviews,

84 Fed. Reg. 33,739 (Dep’t Commerce July 15, 2019). On August 2, 2019, Commerce selected




                                                2
          Case 1:21-cv-00182-N/A Document 5             Filed 04/21/21     Page 3 of 12

Court No. 21-00182


POSCO as the sole mandatory respondent. Memorandum from Robert Palmer, Senior Int’l

Trade Compliance Analyst, AD/CVD Operations, Off. VIII, through Kathleen Marksberry,

Program Manager, AD/CVD Operations, Off. VIII, to Irene Darzenta Tzafolias, Director,

AD/CVD Operations, Off. VIII, re: Countervailing Duty Administrative Review: Certain Carbon

and Alloy Steel Cut-to-Length Plate from the Republic of Korea; Respondent Selection (Aug. 2,

2019).

         6. On November 4, 2019, Plaintiff timely filed new subsidy allegations. Letter from

Wiley Rein LLP to Sec’y of Commerce, re: Certain Carbon and Alloy Steel Cut-to-Length Plate

from the Republic of Korea: New Subsidy Allegations (Nov. 4, 2019). First, Nucor alleged that

the Government of Korea provided countervailable subsidies to a cross-owned POSCO affiliate,

POSCO Plantec, through a debt restructuring program, the benefits of which were attributable to

POSCO through a cross-owned input supplier relationship under 19 C.F.R. § 351.525(b)(6)(iv).

Id. at 2-7.    Second, Nucor alleged that the Korean government provided countervailable

subsidies to Korean cut-to-length plate producers in the form of electricity for less than adequate

remuneration (“LTAR”) during “off-peak” hours of the day. Id. at 7-17.

         7. Nucor demonstrated that the Korean government’s off-peak pricing for industrial

users created a system of cross-subsidization specifically designed to enhance the

competitiveness of certain energy intensive industries, including steel producers, that operate 24

hours per day and can shift consumption to off-peak hours when prices are set well below the

cost of generation and supply. Id. Nucor provided both qualitative and quantitative evidence in

support of this allegation. Reports in the Korean media, for example, confirmed that “the price

for light load {electricity} has been set much lower than the supply cost for the time, and the

peak charge has been set higher than the supply cost . . . .” Id. at 12, Exhibit 12. Nucor provided




                                                3
         Case 1:21-cv-00182-N/A Document 5               Filed 04/21/21     Page 4 of 12

Court No. 21-00182


information tying significant financial losses by the state-owned Korea Electric Power

Corporation (“KEPCO”) during the POR at least in part to below-cost “off-peak” industrial

electricity prices.   Id. at 12-13, Exhibit 12, Exhibit 16.        Finally, Nucor quoted Korean

government officials stating that, notwithstanding KEPCO’s financial losses, off-peak prices

would not be increased specifically because of the likely impact on the competitiveness of large

industrial users like steel companies. Id. at 13, Exhibit 16.

       8. In addition to this qualitative evidence, Plaintiff provided quantitative information

confirming that the off-peak electricity prices paid by POSCO were significantly below

KEPCO’s cost of supply. First, Nucor provided POR Korean government data for the “system

marginal price,” which is the variable cost element of the price that KEPCO pays to purchase

electricity through the Korea Power Exchange (“KPX”), KEPCO’s wholly owned affiliate.

Nucor included KEPCO’s financial disclosures, which describe the system marginal price as “the

marginal price of electricity at a given hour at which the projected demand for electricity and the

projected supply of electricity for such hour intersect . . . .” Id. at 10, 14. Nucor showed that the

average system marginal price during off-peak hours in the POR was KRW 93.17 per kilowatt-

hour. Id. at 14-15. Second, Nucor provided Korean government data for the average “cost of

sale” of industrial electricity during the POR, which was KRW 106 per kilowatt-hour. Id. at 15.

Nucor also provided respondent-specific data that allowed Commerce to compare either of these

prices to the prices that POSCO actually paid for off-peak electricity. Id. at 14. As Nucor’s

allegation noted, both the system marginal price and the cost of sale were cost-based prices that

did not include an amount for profit and were therefore conservative estimates of the benefit

conferred by the provision of off-peak electricity for LTAR. Id. at 15.




                                                  4
          Case 1:21-cv-00182-N/A Document 5               Filed 04/21/21      Page 5 of 12

Court No. 21-00182


       9. On December 20, 2019, Commerce issued a supplemental questionnaire regarding

Plaintiff’s new subsidy allegations. Letter from Kathleen Marksberry, Program Manager, Off.

VIII, AD/CVD Operations, Enf’t and Compliance, to Nucor Corporation, re: Countervailing

Duty Administrative Review of Certain Carbon and Alloy Steel Cut-to-Length Plate from the

Republic of Korea: New Subsidy Allegation Supplemental Questionnaire (Dec. 20, 2019). In

relevant part, Commerce noted that “pages 35-36 of KEPCO’s 20-F in Exhibit 8 of Nucor’s

NSA” include “other factors that determine the price for electricity other than the {system

marginal price}.” Id. at 3. Commerce asked Plaintiff to “explain how the {system marginal

price} only impacts pricing at off-peak times.” Id.

       10. Plaintiff responded to Commerce’s supplemental questionnaire on December 31,

2019. Letter from Wiley Rein LLP to Sec’y of Commerce, re: Certain Carbon and Alloy Steel

Cut-to-Length Plate from the Republic of Korea: New Subsidy Allegations Supplemental

Questionnaire Response (Dec. 31, 2019). Plaintiff explained that the system marginal price and

other elements referenced in KEPCO’s form 20-F “are relevant only to transactions between the

KPX and electricity generators, so that they do not affect the actual prices that end-users pay

KEPCO for electricity,” whether at off-peak times or otherwise. Id. at 4. Nucor noted, however,

that KEPCO described the system marginal price as its own “estimate of a supply/demand

electricity price, such that it is reasonable to believe that any price that is substantially lower than

the {system marginal price} during a particular hour reflects a subsidized price.” Id. at 4-5.

Second, Nucor noted that the relative stability of the system marginal price throughout the day

contradicted any assertion that significantly lower off-peak electricity demand justified

significantly lower industrial electricity prices during the POR. Id. at 5.




                                                   5
         Case 1:21-cv-00182-N/A Document 5              Filed 04/21/21     Page 6 of 12

Court No. 21-00182


       11. Commerce issued its new subsidy allegation memorandum on April 1, 2020.

Memorandum from Robert Palmer and Faris Montgomery, Int’l Trade Compliance Analysts,

Off. VIII, AD/CVD Operations, through Katie Marksberry, Program Manager, Off. VIII,

AD/CVD Operations, to Irene Darzenta Tzafolias, Director, Off. VIII, AD/CVD Opearations, re:

Second Administrative Review of Countervailing Duty Order on Certain Carbon and Alloy Steel

Cut-to-Length Plate from the Republic of Korea; Decision Memorandum on New Subsidy

Allegations (Apr. 1, 2020). With respect to Plaintiff’s first allegation, that POSCO Plantec

received countervailable subsidies through a government-led debt restructuring program,

Commerce found that no separate initiation was necessary because “{w}e are examining this

alleged subsidy as a self-reported program in this review.” Id. at 4. With respect to Plaintiff’s

second allegation, that the Korean government provided countervailable subsidies in the form of

off-peak electricity for LTAR, Commerce declined to initiate an investigation because “Nucor

did not provide sufficient evidence to support its allegation that . . . a benefit is conferred on

POSCO in the form of off-peak electricity for LTAR.” Id. at 9.

       12. With respect to the latter determination, Commerce found that the system marginal

price “reflects the generation unit with the highest variable cost that receives a purchase order at

any given hour” and “fails to account for the quantity of electricity provided by various

generators that would affect the overall cost of the provision of electricity at that given hour.”

Id. at 7-8. Commerce found that “KEPCO primarily utilizes the {system marginal price} in

conjunction with the adjusted coefficient factor and the capacity price to calculate amounts owed

to electricity generators,” and that “any cost-based, market benchmark . . . should include these

factors, because . . . KEPCO’s cost of electricity is based on that formula.” Id. at 8. Commerce

found that KEPCO’s financial losses did not support initiation because “we have previously




                                                 6
         Case 1:21-cv-00182-N/A Document 5                Filed 04/21/21     Page 7 of 12

Court No. 21-00182


found that poor financial performance by a government-owned company in a particular year does

not necessarily indicate that an input was being provided for LTAR.” Id. Finally, Commerce

determined that it would be inappropriate to examine off-peak prices in isolation because “Nucor

has not provided sufficient information” that KEPCO’s “{time-of-use} system” was “outside of

the prevailing market conditions of an electricity utility in Korea.” Id. at 9.

       13. On April 9, 2020, Nucor filed a request for reconsideration of Commerce’s new

subsidy allegations determination with respect to the provision of off-peak electricity for LTAR.

Letter from Wiley Rein LLP to Sec’y of Commerce, re: Certain Carbon and Alloy Steel Cut-to-

Length Plate from the Republic of Korea: Request for Reconsideration of New Subsidy

Allegation (Apr. 9, 2020). First, Plaintiff pointed out that Commerce’s new subsidy allegations

determination ignored key evidence in the allegation. Specifically, in finding that the system

marginal price was not evidence of a benefit because it purportedly “fail{ed} to account for the

quantity of electricity provided by various generators” and thus “{did} not reflect the average

cost of electricity provision,” Commerce ignored the fact that Nucor provided Korean government

data showing the average cost of sale for industrial electricity during the POR. Id. at 3-4.

       14. Nucor also explained that its allegation accounted for the “quantity of electricity

provided by various generators” by establishing that the mix of generators does not vary

significantly throughout the day. Id. at 4. Nucor pointed to evidence establishing that a benefit

was conferred even under an assumption that the lowest cost generator in Korea provided 100%

of off-peak electricity during the POR. Id. at 7-8. Second, Nucor noted that Commerce’s

determination effectively defined “adequate remuneration” as whatever price resulted from the

Korean government’s pricing methodology and thus recreated the same type of price




                                                  7
         Case 1:21-cv-00182-N/A Document 5               Filed 04/21/21    Page 8 of 12

Court No. 21-00182


discrimination or preferentiality analysis that the Court of Appeals for the Federal Circuit had

recently rejected in Nucor v. United States. Id. at 7, 9-10.

       15. Commerce issued the preliminary results on July 20, 2020 and published them in the

Federal Register on July 27, 2020. Preliminary Decision Memorandum accompanying Carbon

and Alloy Steel Cut-to-Length Plate from the Republic of Korea, 85 Fed. Reg. 45,185 (Dep’t

Commerce July 27, 2020) (prelim. results of countervailing duty admin. rev., and intent to

rescind rev., in part; 2018). The preliminary decision memorandum did not respond to Plaintiff’s

request for reconsideration of the decision not to initiate an investigation of off-peak electricity

for LTAR.

       16. With respect to POSCO and POSCO Plantec, Commerce preliminarily determined

that any subsidies received by POSCO Plantec were not attributable to POSCO because

“production of POSCO Plantec’s input is not primarily dedicated to the production of the

downstream product, including the subject merchandise.” Id. at 12. Commerce explained that

“POSCO’s purchases of fixed assets and services from POSCO Plantec during the POR were for

maintenance, repair and operation of pre-existing machinery,” and that “the types of services that

POSCO Plantec performed for POSCO are not a part of steel production that is dedicated

primarily to the production of a higher value-added product.” Id. at 12-13.

       17. Plaintiff filed its Case Brief on August 26, 2020. Letter from Wiley Rein, LLP to

Sec’y of Commerce, re: Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic

of Korea: Case Brief (Aug. 26, 2020). In its Case Brief, Plaintiff reiterated its arguments that

Commerce’s new subsidy allegations determination regarding the provision of electricity for

LTAR was unlawful and unsupported by the record. Id. at 3-12. Plaintiff also argued that

Commerce’s determination that the inputs supplied by POSCO Plantec are not “primarily




                                                 8
          Case 1:21-cv-00182-N/A Document 5             Filed 04/21/21     Page 9 of 12

Court No. 21-00182


dedicated” to steel production was unlawful and unsupported by the record, and that benefits

conferred through POSCO Plantec’s debt restructuring program should be attributed to POSCO.

Id. at 12-25. Plaintiff argued that Commerce had treated nearly identical inputs as “primarily

dedicated” in other proceedings and that there was no basis for treating them differently in this

review. Id. at 12-21.

        18. Commerce issued the final results on March 16, 2021 and published them in the

Federal Register on March 22, 2021. Final Decision Memo. Commerce “continue{d} to find

that Nucor provided insufficient evidence to initiate an investigation into the alleged provision of

off-peak electricity for LTAR.” Id. at 20. Commerce found that “the {system marginal price} is

both a maximum cost not statistically reflective of an average unit cost and a variable in the

formula used by KEPCO to determine market payment to electricity generators.” Id. at 22. With

respect to the evidence establishing that the mix of generators supplying electricity, and thus the

cost of supplying electricity, does not vary significantly throughout the day, Commerce found

that it “cannot determine what those costs are from the information provided,” and that it “cannot

reasonably assume that the same generators were providing electricity at similar quantities at

peak and off-peak hours . . . .” Id.

        19. With respect to the “average cost of sale” data that Plaintiff provided, Commerce

found that it “is the average price that KPX charged KEPCO across all hours,” which “could be a

suitable benchmark for comparing the tariff rates POSCO paid for electricity across all hours,”

but not as evidence of a benefit for “the provision of off-peak electricity.” Id. Commerce

explained that it could not use this information as evidence of a benefit unless it “can be isolated

to off-peak hours . . . .” Id.




                                                 9
         Case 1:21-cv-00182-N/A Document 5             Filed 04/21/21     Page 10 of 12

Court No. 21-00182


       20. With respect to the evidence of KEPCO’s significant financial losses during the POR,

Commerce found that “one year without cost recovery {is not} sufficient to demonstrate that a

government-owned entity is not recovering its costs.”        Id. at 23.   In addition, Commerce

suggested that Nucor’s allegation was limited to cost recovery, while the agency’s decision “also

addressed industry preferentiality, i.e., whether the {Government of Korea}’s provision of off-

peak electricity for LTAR was consistent with market principles.” Id. Commerce “found there

was insufficient evidence in the allegation indicating the existence of a benefit from price

discrimination in the {Government of Korea}’s provision of off-peak electricity.” Id. at 24.

According to Commerce, Plaintiff’s allegation contained “no . . . evidence whatsoever that

POSCO or the steel industry were offered or granted a lower electricity price unavailable to the

rest of the market.” Id. at 25.

       21. Commerce added that it did not apply an unreasonably high standard for the initiation

of a new subsidy allegation. Commerce explained that “it is the burden of the party making the

allegation to identify the elements of a countervailable subsidy, and to support the allegation

with sufficient evidence . . . .” Id. at 26. The agency explained that it “examined the allegation

and the supporting documentation therein for evidence providing the existence of a benefit . . .

and found the information Nucor provided regarding the benefit to be insufficient.” Id.

       22. With respect to the alleged cross-owned input supplier relationship between POSCO

and POSCO Plantec, Commerce explained that it “examined Plantec’s business activities . . . and

concluded that Plantec’s production is not ‘dedicated almost exclusively to the production of a

higher value product’ . . . .” Id. at 33. With respect to steel scrap, Commerce distinguished prior

determinations based on the fact that “Plantec generated the scrap, but neither produced nor

provided the scrap to POSCO.” Id. at 34. With respect to the steelmaking equipment and




                                                10
        Case 1:21-cv-00182-N/A Document 5             Filed 04/21/21    Page 11 of 12

Court No. 21-00182


services, Commerce determined that “it would be unreasonable to conclude that the inputs at

issue are dedicated almost exclusively to the production of downstream products and that they

are merely a link in the overall production chain.” Id. It added that “record evidence does not

demonstrate that Plantec provided steelmaking machinery or equipment; it only provided

services related to such equipment to POSCO.” Id. at 36.

       23. Based in part on these findings, Commerce assigned a de minimis subsidy rate of

0.49% for POSCO. Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea, 86

Fed. Reg. at 15,185. It applied this rate to all companies not selected for individual review.

Final Decision Memo at 8-10.

                            CLAIMS AND BASES FOR RELIEF

                                            Count I

       24. Plaintiff hereby realleges and incorporates by reference paragraphs 1 through 23.

       25. Commerce’s decision not to initiate an investigation of the provision of off-peak

electricity for LTAR because Plaintiff provided insufficient evidence of a benefit was not

supported by substantial evidence and was otherwise not in accordance with law.

                                           Count II

       26. Plaintiff hereby realleges and incorporates by reference paragraphs 1 through 25.

       27. Commerce’s determination that any countervailable subsidies received by POSCO

Plantec could not be attributed to POSCO because POSCO Plantec is not POSCO’s cross-owned

input supplier was not supported by substantial evidence and was otherwise not in accordance

with law.




                                               11
        Case 1:21-cv-00182-N/A Document 5               Filed 04/21/21     Page 12 of 12

Court No. 21-00182


                         REQUEST FOR JUDGMENT AND RELIEF

       For the reasons stated in this Complaint, Plaintiff respectfully requests that the Court:

       1)      Hold that Commerce’s final results in the countervailing duty administrative

review of Certain Cut-to-Length Steel Plate from the Republic of Korea are not supported by

substantial evidence on the record and are otherwise not in accordance with law; and

       2)      Remand the Final Results to Commerce for disposition consistent with the

Court’s final opinion.

                                                      Respectfully submitted,

                                                     /s/ Alan H. Price
                                                     Alan H. Price, Esq.
                                                     Christopher B. Weld, Esq.
                                                     Adam M. Teslik, Esq.

                                                     WILEY REIN LLP
                                                     1776 K Street, NW
                                                     Washington, DC 20006
                                                     Phone (202) 719-7000

                                                     Counsel for Nucor Corporation
Date: April 21, 2021




                                                12
